UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 28, 2011 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 001-07791 72-1424200 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1615 Poydras Street New Orleans, Louisiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(504) 582-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. McMoRan Exploration Co. (McMoRan) posted slides on its web site that will accompany McMoRan’s presentation at the Howard Weil 39th Annual Energy Conference in New Orleans, Louisiana on Tuesday, March 29, 2011 (see exhibit 99.2). The slidesare available on McMoRan’s internet web site, www.mcmoran.com. Item 8.01. Other Events. McMoRan issued a press release dated March 28, 2011, updating its Gulf of Mexico exploration and development activities as well as announcing its participation in the Howard Weil 39th Annual Energy Conference in New Orleans, Louisiana on Tuesday, March 29, 2011 (see Exhibit 99.1). Item 9.01. Financial Statements and Exhibits. (d)Exhibits. The Exhibits included as part of this Current Report are listed in the attached Exhibit Index. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. McMoRan Exploration Co. By:/s/ Nancy D. Parmelee Nancy D. Parmelee Senior Vice President, Chief Financial Officer and Secretary (authorized signatory and Principal Financial Officer) Date:March 28, 2011 McMoRan Exploration Co. Exhibit Index Exhibit Number Press release dated March 28, 2011, titled “McMoRan Exploration Co. Updates its Gulf of Mexico Exploration & Development Activities.” Slides to be presented in conjunction with McMoRan’s presentation at the Howard Weil 39th Annual Energy Conference on March 29, 2011.
